Citation Nr: 0334481	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-20 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to March 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 2002 in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied service connection for a back 
disorder.  This appeal ensued.

The issue of entitlement to service connection for a back 
disorder was previously denied by the Board in October 1979.  
That decision, accordingly, is final and, as explained below, 
can be reopened only upon the submittal of new and material 
evidence.  The fact that the RO in June 2002 characterized 
the veteran's claim as entitlement to service connection for 
a back disorder, rather than a claim requiring the submittal 
of new and material evidence, does not obviate the prior 
denial of service connection with regard to the scope of the 
Board's review; see Barnett v. Brown, 8 Vet. App. 1 (1995).  
Accordingly, the issue before the Board is properly 
characterized as one requiring the submittal of new and 
material evidence.

A personal hearing was held, by means of video 
teleconferencing, before the undersigned Acting Veterans Law 
Judge, sitting in Washington, D.C., in April 2003.

The issue of entitlement to service connection for a back 
disorder is the subject of the REMAND section of this 
decision, set forth below. 


FINDINGS OF FACT

1.  Service connection for a back disorder was denied by the 
Board in October 1979.  

2.  The evidence submitted since October 1979, with regard to 
the matter of entitlement to service connection for a back 
disorder, is both new and material, and reopens the veteran's 
claim for service connection for that disorder.


CONCLUSIONS OF LAW

1.  An October 1979 Board decision, whereby a claim for 
service connection for a back disorder was denied, is final.  
38 U.S.C.A. § 7104(b) (West 2002).

2.  Evidence received since October 1979 is new and material, 
and the veteran's claim for service connection for a back 
disorder has been reopened.  38 U.S.C.A. §§ 5108, 5121(a) 
(West 2002); 38 C.F.R. § 3.156(a) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as 


any claim not decided as of that date, such as those in the 
present case.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  

With regard to the veteran's request that his claim for 
service connection for a back disorder be reopened, it is 
noted that the VCAA is by statute expressly deemed not to 
apply to claims pertaining to the submittal of new and 
material evidence that had been pending as of August 29, 
2001.  This claim, however, had not been pending as of that 
date; rather, review of the record shows that the veteran 
requested in April 2002 that his claim be reopened.  

Accordingly, the provisions of the VCAA are for application.  
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  The veteran has been advised of the applicable 
laws and regulations, and of the evidence needed to 
substantiate his case, by the Statement of the Case furnished 
him in the course of his appeal.  In addition, a letter from 
the RO in March 2003 advised him that he was to notify VA of 
any evidence he wanted VA to consider, the information he 
needed to furnish so that VA could seek those records, and 
the steps VA would undertake to obtain any such evidence.  
The Board accordingly finds that he was advised as to what 
evidence was needed to establish entitlement to the benefits 
sought, and the applicable statutory and regulatory criteria.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  It is 
noted that records of any and all relevant treatment cited by 
the veteran have been sought by VA.  In addition, additional 
development of the record, and in particular obtaining the 
report of a VA examination, is to be undertaken pursuant to 
the Remand section of this decision as explained below.  
Failure to obtain the report of 


a VA examination as of the date of the decision rendered 
herein is not prejudicial to the veteran's request to reopen 
his claim; see Bernard v. Brown, 4 Vet. App. 384 (1993).  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, supra.   

II.  New and Material Evidence

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 2002); see also 38 U.S.C.A. §§ 7104(b) and 7105 
(West 2002).  

In order to reopen a claim that has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  "New" evidence 
means more than evidence that has not previously been 
included in the claims folder, and must be more than merely 
cumulative, in that it presents new information.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), wherein the United States Court 
of Appeals for Veterans Claims, formerly the United States 
Court of Veterans Appeals (Court) held that the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim.  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it must 
be determined whether the evidence submitted by the claimant 
is new and material.  Second, if new and material evidence 
has been presented, the claim is to be reopened and evaluated 
on its merits; in such circumstances, VA will consider all 
evidence, both old and new, after it ensures that its duty to 
assist has been fulfilled.

In the instant case, service connection was denied by the 
Board in October 1979, following review of evidence that 
included the veteran's service medical records.  The Board 
noted that his service entrance examination indicated a 
history of preservice back trouble with treatment by a 
doctor; on entrance examination, however, his spine was 
normal.  In October 1970, he complained of low back pain of 
three weeks duration, with a prior history of such pain and 
chiropractic treatment; several days later, he complained of 
increasing pain that radiated down his left leg, with a 
history of trauma several days previously.  X-rays were 
evaluated as normal.  In June 1972 he received outpatient 
treatment for complaints of low back pain of two years 
duration; no radiating pain was indicated at that time.  His 
service discharge examination showed that his spine was 
evaluated as normal.  

The evidence considered by the Board in October 1979 also 
included a statement from a private physician, to the effect 
that he had treated the veteran in May 1978 for a back sprain 
following an injury at work, and the report of a September 
1978 VA examination, indicating a history furnished by the 
veteran of inservice back trauma, and a diagnosis following 
examination reflecting the absence of an abnormality of the 
spine by either physical examination or X-ray study.

Based on this evidence, the Board concluded that the veteran, 
while in service, experienced acute and transitory episodes 
of low back pain that resolved without residual effects and 
which were not symptoms of a chronic back disorder.  

The evidence associated with the veteran's claims file 
subsequent to October 1979 includes a private medical record 
dated in December 1975, noting a history provided by the 
veteran of an inservice back injury with subsequent 
occasional low back pain, with a diagnosis of chronic minor 
instability of the lumbar spine; private medical records 
dated between 1991 and 2003, reflecting treatment for various 
disorders, to include back pain, and indicating diagnoses to 
include degenerative joint disease at L5-S1; and a VA medical 
record dated in October 2001 indicating an impression of 
degenerative disk and spondylosis of L5-S1.  This evidence is 
new, in the sense that it had not been associated with the 
veteran's claims file when the Board rendered its decision in 
October 1979.  In addition, this evidence is material, in 
that it includes findings reflecting the presence of a 
chronic back disorder; as noted above, the Board's denial of 
the veteran's claim in October 1979 was premised on a finding 
that his back problems had been acute and transitory, and had 
been resolved without residual effects.  

The evidence received since October 1979, being new and 
material, must be considered by VA in order to decide fairly 
the merits of the veteran's claim.  His claim of entitlement 
to service connection for a back disorder, accordingly, is 
reopened.




ORDER

New and material evidence has been submitted with regard to 
the veteran's claim for service connection for a back 
disorder, and the benefits sought on appeal with regard to 
that claim are granted to that extent.


REMAND

The veteran's claim for service connection for a back 
disorder having been reopened, it is now incumbent upon VA 
that all of the evidence of record, both old and new, be 
considered with regard to this claim.  The Board must remand 
this issue for additional development and review by the RO, 
prior to any further Board action.  Bernard v. Brown, supra.  

In addition, the Board is of the opinion that additional 
development of the evidence would be helpful.  As noted 
above, the veteran has been treated for back problems both 
during service and subsequent to separation therefrom; he has 
also furnished a history of both preservice back problems and 
post-service back injuries.  The Board believes that the 
report of a VA examination, by which an orthopedist could 
render a current medical diagnosis and, based upon a review 
of the pertinent medical evidence, formulate an opinion as to 
whether a current back disorder was as least as likely as not 
representative of an inservice injury or incident, or 
representative of inservice aggravation of a preservice 
disability, would be helpful.  

The Board also notes that, subsequent to the most recent 
review of the evidence by the RO, as reflected by the 
Statement of the Case issued in October 2002, additional 
evidence was associated with the veteran's claims folder.  RO 
review of this evidence is required prior to further 
appellate consideration of his claim; see DAV v. Principi, 
327 F.3d 1339 (Fed. Cir. 2003).  Such RO review is to be 
accomplished in this case pursuant to its review of all of 
the evidence associated with the veteran's claims file, in 
accordance with the Board's reopening of his claim.

Finally, the Board notes that the United States Court of 
Appeals for the Federal Circuit, in a decision promulgated on 
September 22, 2003, invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A § 5103(b)(1).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  The Federal Court made a 
conclusion similar to the one reached in DAV v. Principi, 
supra, (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  In the more recent decision, the Federal Court 
found that the 30-day period provided in § 3.159(b)(1) for 
response to a Veterans Claims Assistance Act of 2000 (VCAA) 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional action, the RO must 
take this opportunity to inform the appellant that, 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO is to review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and with any other 
applicable legal precedent.

2.  The veteran should be afforded a VA 
examination by an orthopedist in order to 
ascertain whether a back disorder is 
currently manifested and, if so, whether 
it is related to his period of active 
service.  All tests indicated are to be 
accomplished at this time.

In particular, the examiner is to 
indicate whether a current back disorder 
at least as likely as not 1) began during 
the veteran's service or is the product 
of or is otherwise related to an 
inservice injury or incident, or 2) is a 
manifestation of inservice aggravation of 
a preservice back problem.  Otherwise, if 
the examiner concludes that a current 
back disorder is unrelated to the 
veteran's service, the examiner should so 
state.  

All findings and conclusions, and the 
reasons therefor, are to be set forth in 
a clear, logical, and comprehensive 
manner on the examination report.  The 
veteran's claims folder is to be 
furnished to the examiner prior to 
completion of the examination report, and 
the examiner's review of same is to be 
noted in the examination report.

3.  After undertaking any additional 
development deemed necessary, the RO 
should review the entire claims folder 
and determine whether service connection 
for a back disorder can now be granted.  
If the decision remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case, and with the 
appropriate period of time within which 
to respond thereto.  The case should then 
be returned to the Board for further 
review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional medical 
evidence and to address due process concerns.  No inference 
as to the ultimate disposition of the claim on appeal should 
be made.



	                     
______________________________________________
	S.M. CIEPLAK
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



